                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 CHARLES C. COOGAN,

          Plaintiff,                                                    ORDER
    v.
                                                               Case No. 18-cv-758-bbc
 CATHY JESS, et al.,

          Defendants.


         Plaintiff Charles C. Coogan has submitted a motion for an order directing prison

officials to transfer funds in the amount of $400 from plaintiff’s release account to plaintiff’s

regular account. Dkt. 6.

         With the exception of initial partial payments, this court does not have the authority

to tell state officials whether, and to what extent, a prisoner should be able to withdraw and/or

transfer money from a release account. Carter v. Bennett, 399 F. Supp. 2d 936, 936-37 (W.D.

Wis. 2005). For this reason, I will deny plaintiff’s motion.




                                            ORDER

         IT IS ORDERED that plaintiff Charles C. Coogan’s motion for an order directing prison

officials to transfer funds in the amount of $400 from plaintiff’s release account to plaintiff’s

regular account, dkt. 6, is DENIED.

                 Entered this 5th day of March, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge


                                               1
